In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-18-00241-CV
                                 ________________________


                            ANNETTE MANCILLAS, APPELLANT

                                                 V.

        LUBBOCK WILD WINGS, LTD., WESTEX WINGS MANAGEMENT, LC,
               HOWBRO INVESTMENTS, LTD., HOW NO. 1, AND
           BUFFALO WILD WINGS INTERNATIONAL, INC., APPELLEES


                             On Appeal from the 99th District Court
                                    Lubbock County, Texas
             Trial Court No. 2017-524,467; Honorable William C. Sowder, Presiding


                                           July 17, 2018

                               MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Annette Mancillas, appeals from the trial court’s order granting summary

judgment in favor of Appellee, Lubbock Wild Wings, Ltd.1 but has not paid the required



       1 The trial court’s order granting Lubbock Wild Wings, Ltd.’s motion for summary judgment does

not address Mancillas’s claims against the other defendants. The order states, however, “[t]his order
disposes of all claims and parties, making it final and appealable.” See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 200 (Tex. 2001).
filing fee. By letter dated June 19, 2018, the clerk of this court advised Mancillas that a

filing fee of $205 was overdue and that unless she was excused from paying costs under

appellate rule 20.1, failure to pay the filing fee by June 29 would result in dismissal of the

appeal without further notice. See TEX. R. APP. P. 20.1, 42.3(c).


       To date, Mancillas has not responded to the clerk’s letter, paid the filing fee, made

other arrangements, or sought to proceed without payment of costs. See TEX. R. APP. P.

12.1(b), 20.1. Unless a party is excused from paying a filing fee, the clerk of this court is

required to collect filing fees set by statute or by the Texas Supreme Court when an item

is presented for filing. See id. at 5, 12.1(b). Although the filing of a proper notice of appeal

invokes an appellate court’s jurisdiction, if a party fails to follow the prescribed rules of

appellate procedure, the appeal may be dismissed. Id. at 25.1(b).


       Accordingly, having provided Mancillas a reasonable opportunity to cure this

defect, this appeal is dismissed for Mancillas’s failure to comply with a requirement of the

appellate rules and with a notice from the clerk requiring action within a specified time.

TEX. R. APP. P. 42.3(c).



                                                   Per Curiam




                                               2